PER CURIAM.
Competent substantial evidence supports the judge of compensation claims’ ruling concerning the social security offset to Mr. Solinsky’s wage loss benefits. Competent substantial evidence also supports the finding that Solinsky’s knee condition was not causally related to his workers' compensation accident. Accordingly, we affirm.
We have reached the merits of this case because the order appealed from is not an interlocutory order. The JCC properly exercised his discretion to confine the inquiry *87on remand * to matters and issues taken up in the first hearing, rather than allowing new evidence as to matters arising subsequent to the first hearing. See Turner v. Rinker Materials, 622 So.2d 80 (Fla. 1st DCA 1993). Accordingly, the JCC did not abuse his discretion by refusing to address at that time Mr. Solinsky’s claim for permanent total benefits and supplemental benefits.
AFFIRMED.
BOOTH, BARFIELD and KAHN, JJ., concur.

The case came on for hearing before the JCC after this court dismissed an earlier appeal as interlocutory.